
	

113 HRES 343 IH: Expressing the condolences of the House of Representatives on the death of the Honorable E. Clay Shaw, Jr., formerly a Representative of the State of Florida.
U.S. House of Representatives
2013-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 343
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2013
			Mr. Buchanan (for
			 himself, Mr. Hastings of Florida,
			 Mr. Rooney,
			 Mr. Garcia,
			 Mr. Young of Florida,
			 Mr. Deutch,
			 Mr. Diaz-Balart,
			 Ms. Brown of Florida,
			 Mr. Mica, Ms. Frankel of Florida,
			 Mr. Miller of Florida,
			 Ms. Wilson of Florida,
			 Mr. Radel,
			 Mr. Grayson,
			 Mr. Ross, Ms. Castor of Florida,
			 Mr. Webster of Florida,
			 Mr. Crenshaw,
			 Ms. Ros-Lehtinen,
			 Mr. Posey,
			 Mr. Nugent,
			 Mr. Southerland,
			 Mr. DeSantis,
			 Mr. Yoho, Mr. Bilirakis, Ms.
			 Wasserman Schultz, and Mr. Murphy of
			 Florida) submitted the following resolution; which was referred to
			 the Committee on House
			 Administration
		
		RESOLUTION
		Expressing the condolences of the House of
		  Representatives on the death of the Honorable E. Clay Shaw, Jr., formerly a
		  Representative of the State of Florida.
	
	
		Whereas the Honorable E. Clay Shaw, Jr., dutifully and
			 faithfully served the people of Fort Lauderdale, Florida, for over a decade as
			 a city attorney, chief prosecutor, judge, and mayor;
		Whereas the Honorable E. Clay Shaw, Jr., was elected to
			 the House of Representatives in 1980, where he served the people of Florida
			 with devotion and distinction for 26 years, the fourth longest term of service
			 to the State of Florida in the House of Representatives;
		Whereas the Honorable E. Clay Shaw, Jr., served in the
			 House of Representatives as Chairman of the Ways and Means Subcommittee on
			 Trade, Chairman of the Ways and Means Subcommittee on Human Resources, and
			 Chairman of the Ways and Means Subcommittee on Social Security;
		Whereas the Honorable E. Clay Shaw, Jr., served as
			 Chairman of the Florida Congressional delegation, where he demonstrated his
			 commitment to the State of Florida in a spirit of bipartisanship and
			 civility;
		Whereas the Honorable E. Clay Shaw, Jr., was a champion of
			 welfare and Social Security reform, the expansion of free trade, Everglades
			 restoration, missing children, and the War on Drugs;
		Whereas the Honorable E. Clay Shaw, Jr.’s efforts on
			 behalf of the citizens of Florida and all Americans earned him the esteem,
			 respect, and high regard of his colleagues; and
		Whereas the State of Florida and the Nation have lost an
			 outstanding lawmaker, statesman, and public servant: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)receives with profound sorrow the news of
			 the death of the Honorable E. Clay Shaw, Jr., formerly a Representative from
			 the State of Florida;
			(2)authorizes the
			 Speaker to appoint such Members as he may designate to serve with members of
			 the Senate as a committee to represent the House in attendance at the funeral
			 of Representative Shaw;
			(3)directs the Clerk
			 to communicate this resolution to the Senate and transmit a copy to the family
			 of Representative Shaw; and
			(4)when it adjourns
			 today, does so as a further mark of respect to the memory of Representative
			 Shaw.
			
